

115 HR 4726 IH: Rhode Island Fishermen’s Fairness Act
U.S. House of Representatives
2017-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4726IN THE HOUSE OF REPRESENTATIVESDecember 21, 2017Mr. Langevin (for himself and Mr. Cicilline) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Magnuson-Stevens Fishery Conservation and Management Act to add Rhode Island to the
			 Mid-Atlantic Fishery Management Council.
	
 1.Short titleThis Act may be cited as the Rhode Island Fishermen’s Fairness Act. 2.Addition of Rhode Island to the Mid-Atlantic Fishery Management CouncilSection 302(a)(1)(B) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(a)(1)(B)) is amended—
 (1)by inserting Rhode Island, after States of; (2)by inserting Rhode Island, after except North Carolina,;
 (3)by striking 21 and inserting 23; and (4)by striking 13 and inserting 14.
			